In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated November 8, 2001, which granted the motion of the defendant Robert Moriarty and the separate motion of the defendant Huntington Hospital for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
In support of their separate motions for summary judgment dismissing the complaint insofar as asserted against them, the respondents tendered sufficient evidence in the form of affidavits from two medical experts, and other medical evidence, to demonstrate that the defendant Dr. Robert Moriarty was not negligent in prescribing Haldol to the plaintiff while she was a patient at the defendant Huntington Hospital. The plaintiff claimed that as a result of the medication she suffered permanent memory loss (see Alvarez v Prospect Hosp., 68 NY2d 320, 324-325). In opposition to the motions, the plaintiff submitted, inter alia, an affidavit from a nurse-practitioner. The nurse-practitioner, who was not a medical doctor, lacked the qualifications to render a medical opinion as to the relevant standard of care and whether the defendants had deviated from that standard (see LaMarque v North Shore Univ. Hosp., 227 AD2d 594; Douglass v Gibson, 218 AD2d 856, 857; *437see also Brown v Soldiers & Sailors Mem. Hosp., 193 AD2d 1077). Accordingly, the plaintiff failed to demonstrate the existence of a triable issue of fact so as to defeat the defendants’ respective motions for summary judgment (see Alvarez v Prospect Hosp., supra). Altman, J.P., Smith, McGinity and Townes, JJ., concur.